                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )

                          SUMMONS IN A CIVIL ACTION
To:     BAM Commercial Holdings, LLC
        c/o Nancy L. Ferdman, Registered Agent
        6440 Southpoint Parkway, Suite 190
        Jacksonville, FL 32216

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
it) – or 60 days if you are the United States of a United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) – you must serve on the
Counterclaim Plaintiff an answer to the attached counterclaim or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Counterclaim
Plaintiff or Counterclaim Plaintiff’s attorney, whose name and address are:

               James H. Post, Esq.
               Smith Hulsey & Busey
               One Independent Drive, Suite 3300
               Jacksonville, Florida 32202

      If you fail to respond, judgment by default will be entered against you for the relief
demanded in the counterclaim. You also must file your answer or motion with the court.


                                                    CLERK OF COURT



Date:       Aug 14, 2019                                          KerriHatfield
                                                        Signature of Clerk or Deputy Clerk




                                                2
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )

                          SUMMONS IN A CIVIL ACTION
To:     BAM Investment Group, LLC
        c/o Nancy L. Ferdman, Registered Agent
        6440 Southpoint Parkway, Suite 190
        Jacksonville, FL 32216

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
it) – or 60 days if you are the United States of a United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) – you must serve on the
Counterclaim Plaintiff an answer to the attached counterclaim or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Counterclaim
Plaintiff or Counterclaim Plaintiff’s attorney, whose name and address are:

               James H. Post, Esq.
               Smith Hulsey & Busey
               One Independent Drive, Suite 3300
               Jacksonville, Florida 32202

      If you fail to respond, judgment by default will be entered against you for the relief
demanded in the counterclaim. You also must file your answer or motion with the court.


                                                    CLERK OF COURT



Date:      Aug 14, 2019                                         KerriHatfield
                                                        Signature of Clerk or Deputy Clerk




                                                2
                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                         Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Georgia trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee         )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,      )
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF )
TRUST,
                                       )
        Counterclaim Plaintiffs,
                                       )
v.
                                       )
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, KEVIN           )
JACQUES KLEMPF, BAM
COMMERCIAL HOLDINGS, LLC, a            )
Florida limited liability company, BAM
RESIDENTIAL HOLDINGS, LLC, a           )
Florida limited liability company, and
BAM INVESTMENT GROUP, LLC, a )
Florida limited liability company,
                                       )
        Counterclaim Defendants.
                                       )

                          SUMMONS IN A CIVIL ACTION
To:     BAM Residential Holdings, LLC
        c/o Nancy L. Ferdman, Registered Agent
        6440 Southpoint Parkway, Suite 190
        Jacksonville, FL 32216

        A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received
it) – or 60 days if you are the United States of a United States agency, or an officer or employee
of the United States described in Fed. R. Civ. P. 12(a)(2) or (3) – you must serve on the
Counterclaim Plaintiff an answer to the attached counterclaim or a motion under Rule 12 of the
Federal Rules of Civil Procedure. The answer or motion must be served on the Counterclaim
Plaintiff or Counterclaim Plaintiff’s attorney, whose name and address are:

               James H. Post, Esq.
               Smith Hulsey & Busey
               One Independent Drive, Suite 3300
               Jacksonville, Florida 32202

      If you fail to respond, judgment by default will be entered against you for the relief
demanded in the counterclaim. You also must file your answer or motion with the court.


                                                    CLERK OF COURT



Date:       Aug 14, 2019                                          KerriHatfield
                                                        Signature of Clerk or Deputy Clerk




                                                2
